      Case 2:19-cv-04849-GMS Document 20-2 Filed 08/23/19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE DISTRICT OF ARIZONA

10
      CDK Global, LLC, a limited liability              No. 2:19-cv-04849-GMS
11    company, and The Reynolds and Reynolds
      Company, a corporation,
12
                            Plaintiffs,                 [PROPOSED] ORDER FOR
13                                                      PRELIMINARY INJUNCTION
14           vs.
15    Mark Brnovich, Attorney General of the
      State of Arizona, and John S. Halikowski,
16    Director of the Arizona Department of
      Transportation.
17
                            Defendants.
18
19          Upon consideration of the Complaint, Motion for Preliminary Injunction, Motion to
20   Seal, and supporting Declarations and Exhibits filed by Plaintiffs CDK Global, LLC and
21   The Reynolds and Reynolds Company (collectively, "Plaintiffs"), and having considered
22   the arguments of counsel, THE COURT FINDS AS FOLLOWS:
23          1.     Plaintiffs will suffer immediate, irreparable harm and loss, including by way
24   of infringement upon their constitutional rights, if Defendants are permitted to enforce the
25   DMS Law pending completion of judicial review;
26          2.     Plaintiffs have no adequate remedy at law;
27          3.     Greater injury will be afflicted upon Plaintiffs by the denial of injunctive
28   relief than will be inflicted upon Defendants by granting of such relief; and
      Case 2:19-cv-04849-GMS Document 20-2 Filed 08/23/19 Page 2 of 2



 1
            4.     The issuance of injunctive relief will not disserve the public interest.
 2
            IT IS THEREFORE ORDERED:
 3
            1.     Plaintiffs' Motion for Preliminary Injunction is granted.
 4
            2.     A preliminary injunction is hereby entered against Defendants.
 5
            3.     Defendants, their agents, or anyone else working with or on behalf of the
 6
     Defendants, are preliminarily enjoined, directly or indirectly, and whether alone or in
 7
     concert with others from enforcing the DMS Law.
 8
            4.     This Order shall remain in full force and effect until this Court renders its
 9
     decision on Plaintiffs' Complaint.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
